                                                                     1    John D. Fiero (CA Bar No. 136557)
                                                                          Jason H. Rosell (CA Bar No. 269126)
                                                                     2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, CA 94111
                                                                          Telephone: (415) 263-7000
                                                                     4    Facsimile:     (415) 263-7010
                                                                          E-mail:        jfiero@pszjlaw.com
                                                                     5                   jrosell@pszjlaw.com

                                                                     6    Counsel to the Official
                                                                          Committee of Unsecured Creditors
                                                                     7

                                                                     8
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                     9                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                                            SAN FRANCISCO DIVISION
                                                                    10
                                                                         In re:                                                 Case No. 19-30232 (HLB)
                                                                    11
                                                                         MUNCHERY, INC.,                                        Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                                                                 Debtor.        STIPULATION REGARDING
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                          TREATMENT AND ALLOWANCE OF
                                            ATTORNEYS AT LAW




                                                                                                                                CLAIM NUMBER 63 FILED BY
                                                                    14                                                          RIVIERA PRODUCE CORP.

                                                                    15

                                                                    16            The Official Committee of Unsecured Creditors (the “Committee”) of the above-captioned

                                                                    17   debtor (“Debtor”), the Debtor, and Riviera Produce Corp. (“Riviera” and, collectively with the

                                                                    18   Committee and Debtor, the “Parties”) hereby stipulate, by and through their counsel, as follows:

                                                                    19                                                     RECITALS

                                                                    20            A.         On February 28, 2019 (the “Petition Date”), the Debtor commenced the above-

                                                                    21   captioned case by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in

                                                                    22   the United States Bankruptcy Court for the Northern District of California, San Francisco Division

                                                                    23   (the “Court”).

                                                                    24            B.         On March 21, 2019, the United States Trustee appointed the Committee. On March

                                                                    25   28, 2019, the United States Trustee appointed two additional members to the Committee.

                                                                    26            C.         On March 29, 2019, the Debtor filed amended schedules [Docket No. 94] and listed

                                                                    27   Riviera as holding an unsecured, non-priority claim against the Debtor in the amount of $19,292.77.

                                                                    28

                                                                          DOCS_SF:102044.2                                                STIPULATION REGARDING CLAIM NO. 63
                                                                                                                               1              FILED BY RIVIERA PRODUCE CORP.
                                                                     Case: 19-30232          Doc# 246     Filed: 10/16/19    Entered: 10/16/19 16:01:38 Page 1 of 6
                                                                     1           D.          On April 24, 2019, the Court entered an Order Granting Motion for Sale of Assets

                                                                     2   Free and Clear of Liens [Docket No. 162] (“Sale Order”) pursuant to which the Court authorized the

                                                                     3   Debtor to assign its leasehold interest in real property located in South San Francisco and sell all of

                                                                     4   its equipment and inventory (collectively, the “SF Assets”) to a buyer for a sale price of $5 million.

                                                                     5           E.          Paragraph 17 of the Sale Order provides for the adequate protection of allowed claims

                                                                     6   against the Debtor under the Perishable Agricultural Commodities Act, 7 U.S.C. §§ 499a-499t, by

                                                                     7   deposit of $350,000 from the sale proceeds of the SF Assets (the “PACA Reserve”), all of which is

                                                                     8   subject to further order of the Court. The Sale Order further provides that the “source of the payment

                                                                     9   of these funds is not intended to limit the rights of any PACA claimants, and this order shall not

                                                                    10   impact the priority of PACA trust claims, which shall continue with the same scope, priority and

                                                                    11   validity as existed as of the Petition Date.”
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           F.          On May 24, 2019, Riviera filed claim number 63 (the “Claim”) in the amount of
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   $25,721.17, by which Riviera asserts priority claim status under “PACA Trust.” The basis for the
                                            ATTORNEYS AT LAW




                                                                    14   Claim is perishable goods sold by Riviera to the Debtor. The Claim is comprised of a principal

                                                                    15   amount owed of $18,281.25, prepetition interest of $2,774.92, and attorneys’ fees of $4,125.00.

                                                                    16           G.          The Committee disputes the priority of the Claim for reasons including that the

                                                                    17   Committee disputes the existence of a PACA Trust, as governed by applicable law, as of the Petition

                                                                    18   Date.

                                                                    19           H.          The Parties desire to settle the Claim on the terms set forth herein and avoid potentially

                                                                    20   protracted and costly litigation concerning the validity of the Claim and the existence of a PACA

                                                                    21   Trust with respect to the Claim.

                                                                    22           NOW THEREFORE, the Parties hereby stipulate and agree as follows:

                                                                    23           1.          Allowance of PACA Claim: Riviera shall have an allowed priority claim in the

                                                                    24   amount of $17,000, payable from the PACA Reserve within 7 calendar days after entry of an order

                                                                    25   approving this Stipulation.

                                                                    26           2.          Allowance of Non-Priority General Unsecured Claim. The balance of the Claim in

                                                                    27   the amount of $8,721.17 shall be allowed as a non-priority general unsecured claim against the

                                                                    28
                                                                          DOCS_SF:102044.2                                                     STIPULATION REGARDING CLAIM NO. 63
                                                                                                                                   2                FILED BY RIVIERA PRODUCE CORP.
                                                                     Case: 19-30232           Doc# 246      Filed: 10/16/19     Entered: 10/16/19 16:01:38         Page 2 of 6
                                                                     1   Debtor’s estate.

                                                                     2           3.          Release of Claims. Except as set forth above, Riviera shall have no other claims

                                                                     3   against the Debtor or its estate, and any such claims are expressly disallowed. The Debtor and

                                                                     4   Committee shall waive and release any actions that may be filed against Riviera pursuant to 11 U.S.C.

                                                                     5   §547.

                                                                     6           4.          Jurisdiction. The Court shall retain jurisdiction to adjudicate any dispute regarding

                                                                     7   the interpretation, construction, application and/or effect of this Stipulation.

                                                                     8   Dated: October 16, 2019                          MARTYN AND ASSOCIATES
                                                                     9
                                                                                                                          By: /s/ Eric M. Kyser
                                                                    10                                                        Eric M. Kyser
                                                                    11                                                         Counsel for Riviera Produce Corp.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Dated: October 16, 2019                          PACHULSKI STANG ZIEHL & JONES LLP
                                            ATTORNEYS AT LAW




                                                                    14
                                                                                                                          By: /s/ Jason H. Rosell
                                                                    15                                                        John D. Fiero
                                                                                                                              Jason H. Rosell
                                                                    16
                                                                                                                               Counsel for the Official Committee of Unsecured
                                                                    17                                                         Creditors
                                                                    18

                                                                    19   Dated: October 16, 2019                          FINESTONE HAYES LLP
                                                                    20
                                                                                                                          By: /s/ Stephen D. Finestone
                                                                    21                                                        Stephen D. Finestone
                                                                                                                              Jennifer C. Hayes
                                                                    22
                                                                                                                               Counsel for the Debtor
                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28
                                                                          DOCS_SF:102044.2                                                  STIPULATION REGARDING CLAIM NO. 63
                                                                                                                                 3               FILED BY RIVIERA PRODUCE CORP.
                                                                     Case: 19-30232          Doc# 246      Filed: 10/16/19    Entered: 10/16/19 16:01:38       Page 3 of 6
                                                                     1    John D. Fiero (CA Bar No. 136557)
                                                                          Jason H. Rosell (CA Bar No. 269126)
                                                                     2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, CA 94111
                                                                          Telephone: (415) 263-7000
                                                                     4    Facsimile:     (415) 263-7010
                                                                          E-mail:        jfiero@pszjlaw.com
                                                                     5                   jrosell@pszjlaw.com

                                                                     6    Proposed Counsel for the Official
                                                                          Committee of Unsecured Creditors
                                                                     7

                                                                     8                                 UNITED STATES BANKRUPTCY COURT

                                                                     9                             NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                      SAN FRANCISCO DIVISION

                                                                    11   In re:                                                Case No. 19-30232 (HLB)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   MUNCHERY, INC.,                                       Chapter 11
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                   Debtor.               CERTIFICATE OF SERVICE
                                            ATTORNEYS AT LAW




                                                                    14                                                         [No Hearing Required]

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                           1
                                                                         DOCS_SF:101869.1
                                                                     Case: 19-30232         Doc# 246    Filed: 10/16/19   Entered: 10/16/19 16:01:38     Page 4 of 6
                                                                     1    STATE OF CALIFORNIA                   )
                                                                                                                )
                                                                     2    CITY OF SAN FRANCISCO                 )

                                                                     3           I, Matt Renck, am employed in the city and county of San Francisco, State of California. I
                                                                         am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.
                                                                     5           On October 16, 2019, I caused to be served the
                                                                     6           STIPULATION REGARDING TREATMENT AND ALLOWANCE OF CLAIM NUMBER 63 FILED
                                                                                 BY RIVIERA PRODUCE CORP.
                                                                     7
                                                                         in the manner stated below:
                                                                     8
                                                                                   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                                     9             Pursuant to controlling General Orders and LBR, the foregoing document was served
                                                                    10            by the court via NEF and hyperlink to the document. On August 30, 2019, I checked
                                                                                   the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
                                                                                   that the following persons are on the Electronic Mail Notice List to receive NEF
                                                                    11             transmission at the email addresses stated below
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12             (BY MAIL) I am readily familiar with the firm's practice of collection and processing
                                        SAN FRANCISCO, CALIFORNIA




                                                                                   correspondence for mailing. Under that practice it would be deposited with the U.S.
                                                                    13
                                                                           
                                            ATTORNEYS AT LAW




                                                                                   Postal Service on that same day with postage thereon fully prepaid at San Francisco,
                                                                                   California, in the ordinary course of business. I am aware that on motion of the party
                                                                    14             served, service is presumed invalid if postal cancellation date or postage meter date is
                                                                                   more than one day after date of deposit for mailing in affidavit.
                                                                    15
                                                                                   (BY EMAIL) I caused to be served the above-described document by email to the
                                                                    16            parties indicated on the attached service list at the indicated email address.
                                                                    17
                                                                                 I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    18   States of America that the foregoing is true and correct.
                                                                    19           Executed on October 16, 2019 at San Francisco, California.
                                                                    20

                                                                    21                                                 /s/ Matt Renck
                                                                                                                       Matt Renck
                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                            1
                                                                         DOCS_SF:101869.1
                                                                     Case: 19-30232         Doc# 246   Filed: 10/16/19     Entered: 10/16/19 16:01:38        Page 5 of 6
In re Munchery, Inc.
Case No. 19‐30232
 1. SERVICE BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
     Mikel R. Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
     Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
     Gail Lin Chung GL@outtengolden.com, gail.lin@yahoo.com
     David J. Cook cook@squeezebloodfromturnip.com
     Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov
     Leonardo D. Drubach leo@9000Law.com
     Trevor Ross Fehr trevor.fehr@usdoj.gov
     John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
     Stephen D. Finestone sfinestone@fhlawllp.com
     Steven T. Gubner sgubner@ebg‐law.com, ecf@ebg‐law.com
     Laurie Hager lhager@sussmanshank.com
     Robert G. Harris rob@bindermalter.com
     Jennifer C. Hayes jhayes@fhlawllp.com
     Kristen G. Hilton Khilton@sussmanshank.com, Jbolstad@sussmanshank.com
     Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com
     Eric M. Kyser ekyser@martynlawfirm.com, admin@martynlawfirm.com
     Michael Lauter mlauter@sheppardmullin.com
     Kyle Mathews kmathews@sheppardmullin.com
     Krikor J. Meshefejian kjm@lnbyb.com
     June Monroe june@rjlaw.com, shelly@rjlaw.com
     Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
     Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com
     Ryan A. Witthans rwitthans@fhlawllp.com
     Kaipo K.B. Young KYoung@BL‐Plaw.com

 2. SERVICE VIA US MAIL

    Daniel M. Eliades                 MUNCHERY INC.                   David S. Catuogno
    K&L Gates LLP                     James Beriker, PRESIDENT &      K&L Gates LLP
    1 Newark Center, 10th Fl.         CEO                             1 Newark Center, 10th Fl.
    Newark, NJ 07102                  220 Shaw Rd.                    Newark, NJ 07102
                                      South San Francisco, CA 94080

    Eric M. Kyser, Esq.               Riviera Produce Corp.
    Martyn & Associates               Ben Friedman, OWNER & CEO
    820 W. Superior Ave. 10th Floor   205 Jackson St.
    Cleveland, OH 44113               Englewood, NJ 07631




                                                      1
 DOCS_SF:101869.1
 Case: 19-30232        Doc# 246       Filed: 10/16/19      Entered: 10/16/19 16:01:38             Page 6 of 6
